11‐1252‐ag 
     Morales‐Santana v. Sessions
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                                       
                                          SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  19th  day  of  December,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  RAYMOND J. LOHIER, JR., 
 7                          SUSAN L. CARNEY, 
 8                                  Circuit Judges,   
 9                          JED S. RAKOFF, 
10                                  District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         LUIS RAMON MORALES‐SANTANA, AKA 
13         LUIS MORALES, 
14                                          Petitioner, 
15                                  v.                                                   No. 11‐1252‐ag 
16                                                                                    
17         JEFFERSON B. SESSIONS III, UNITED STATES 
18         ATTORNEY GENERAL, 
19                                          Respondent.** 
20         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 


     * Judge Jed S. Rakoff, of the United States District Court for the Southern District of New 
     York, sitting by designation.   
     ** Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Jefferson 
     B. Sessions III is automatically substituted for former Attorney General Loretta E. Lynch 
     as Respondent.   
 1         FOR PETITIONER:                           Stephen A. Broome, Jacob Waldman, 
 2                                                   Ellyde Roko, Quinn Emanuel 
 3                                                   Urquhart & Sullivan, LLP, New York, 
 4                                                   NY. 
 5          
 6         FOR RESPONDENT:                           Stuart Delery, Acting Assistant 
 7                                                   Attorney General, Stephen J. Flynn, 
 8                                                   Assistant Director, Kathryn M. 
 9                                                   McKinney, Imran R. Zaidi, 
10                                                   Attorneys, Office of Immigration 
11                                                   Litigation, U.S. Department of 
12                                                   Justice, Washington, DC. 
13          
14         On remand from the United States Supreme Court. 

15         UPON DUE CONSIDERATION of this petition for review of a Board of 

16   Immigration Appeals (“BIA”) decision, IT IS HEREBY ORDERED, ADJUDGED, 

17   AND DECREED that the petition for review is DENIED. 

18         Following our decision in Morales‐Santana v. Lynch, 804 F.3d 520 (2d Cir. 

19   2015), the Government appealed to the United States Supreme Court.    The 

20   Supreme Court affirmed this Court’s judgment in part and reversed in part, 

21   remanding the case for further proceedings.    Sessions v. Morales‐Santana, 137 S. 

22   Ct. 1678 (2017).    The Supreme Court held that while “[t]he gender‐based 

23   distinction infecting §§ 1401(a)(7) and 1409(a) and (c) . . . violates the equal 

24   protection principle,” extending favorable treatment would convert § 1409(c)’s 

25   exception for unwed U.S.‐citizen mothers into the main rule displacing 

                                                 2
 1   §§ 1401(a)(7) and 1409(a).    Id. at 1700–01.    “Section 1401(a)(7)’s longer 

 2   physical‐presence requirement, applicable to a substantial majority of children 

 3   born abroad to one U.S.‐citizen parent and one foreign citizen parent, therefore, 

 4   must hold sway.”    Id. at 1702. 

 5         In view of the Supreme Court’s decision, we agree with the BIA’s 

 6   determination that under the circumstances of this case, Morales‐Santana is not a 

 7   United States citizen.    For the foregoing reasons, the petition for review is 

 8   DENIED. 

 9                                            FOR THE COURT: 
10                                            Catherine O’Hagan Wolfe, Clerk of Court 




                                                3